GREEN, District Judge.
These two suits in equity were brought against the defendants, the one to restrain them from infringing letters patent No, 302,548, granted July 29, 1884, to Oscar L. Dorr ami Thomas J. Tamplin for certain new and useful improvements in harness pads; and the other to restrain the same defendants from infringing letters patent No. 423,797, dated March 19, 1890, granted to Henry L. Naramore, also for an improvement in harness pads. The Dorr & Tamplin patent was duly assigned to the complainant, Naramore, on or about June 7, 1886. The invention claimed to have been made jointly by them is said to “consist in an *297imitation sheepskin pad, in which, the wool of the sheep, oi* it might be other animal, is incorporated with a fabric backing or holder in place of the skin.” The: object of Mr. Narnmore’s invention is said to be “to provide an impro\ cm cut in the harness pad shown and described in United States letters patent No. -302,548, granted to Dorr & Tamplin July 29, 1884;” and in reference to the invention itself the patentee says: “I>y my improvement objections met with in the use of the aforesaid inmicas pad are overcome, said improvement consisting of a pad comprising a backing or ground fabric, preferably of coarsely woven doth, having tufts of unspun wool or hair secured to it in the form of doubled uncut loops.” The claims infringed are said to be the first of the Dorr & Tamplin patent, and the second of the Naramore patent. They are as follows:
(1) Doit & Tamplin I’aient: "In a harness pad, the combination, with a piece oi woven fabric, A, forming a, hadüug or holder, of the double tufts, B, incorporated as shown with said holder, and cHsonlially as described.”
(2) Naramore Patent: “The leathern or other harness support, ill combination wilh a. harness pad, consisting of the backing or ground fabrics secured to said support, Dio ground fabrics having tufts of nuspim wool or hair secured thereto iu Die form of doubled uncut loops, as set forth.”
Upon comparison of these claims it appears that they are practically identical, except that, in the Naramore patent; the claim is limited to a specific form of “tufts,” which must be of “doubled uncut loops,” aud to a. special elnu-acier of material to be used, to wit, “unspun wool or hair.” Upon the argument it was forcibly contended that both of these patents were invalid, because they disclosed neither invention nor patentable novelty. Yv it bout expressing any opinion as to this defense, it is sufficient to say that, in view of the state of the art, either admitted or clearly and satisfactorily proved, the claims of the letters patent in controversy must, be strictly construed; and, when so construed, the “harness pad” manufactured by the defendants under the Cabe,one patent, No. 402,715), cannot be held to be an infringement. Clearly it exhibits-nothing which can properly be described as “tufts,” but rather, in its completed form, presents a surface composed of a broad skein or web of material made fiat, and joined to a woven fabric as a backing by rows of stitching-; while the material itself used is “spun” wool, a very different article from the “unspun wool or hair” of the complainant’s pads. These differences are essential .in character, and carry the pad of the defendant beyond the region covered and appropriated by the lei tors patent in controversy.
The bill of complaint in each case must be dismissed.